DETAILED ACTION
	This is the initial Office action for application 17/238,234 filed April 23, 2021, which does not make any reference to foreign or domestic benefit. Claims 1-7, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2014/0190494) in view of Sun (CN 2019/28417).
Regarding claim 1, Ely discloses an in-ear earplug structure, characterized by comprising a hollow support body (1) (Fig. 3a; a body 320), wherein a sound hole (2) is opened at a front end of the support body (1) (a channel 314), an outer side of the support body (1) is provided with at least two soft umbrella-shaped plug bodies (3) (Fig. 2; [0020], “a plurality of flanges 213 that may flex”), the support body (1) and the umbrella-shaped plug bodies (3) are integrally molded ([0023], “tip 210 and body 220 may be attached as a result of being integrally formed in an injection molding process”), and later in the claim, a rear sound cavity (5) is formed in the support body (1) (Fig. 2; body 220 include cavities 215 and 225; Cavity 225 is the rear cavity). 
However, Ely does not disclose a speaker unit (4) is provided in the support body (1), a preset spacing is formed between the speaker unit (4) and the sound hole (2), the rear sound cavity (5) is located on the rear side of the speaker unit (4), and a through hole (6) which is in communication with the rear sound cavity (5) is opened at a side part of the support body (1).
Sun discloses an analogous earplug structure wherein a speaker unit (4) is provided in the support body (1) (Sun: Fig. 2; a speaker 2), and a through hole (6) which is in communication with the rear sound cavity (5) is opened at a side part of the support body (1) (Sun: Fig. 2; Figure 2 shows the through-hole protection sleeve 4 act as an opening into the rear cavity of the support body).
It would have been obvious to an artisan of ordinary skill before the effective filing date to modify the one or more acoustic filters to be a speaker in the earplug structure of Ely as taught by Sun.  A skilled artisan would have been motivated to do so because Sun teaches that a speaker allows audio signals to be delivered through the device. Additionally, it would have been obvious to an artisan of ordinary skill before the effective filing date to add a through hole to the side part of the support body in the earplug structure of Ely as taught by Sun.  A skilled artisan would have been motivated to do so because Sun teaches that adding a through hole to the side part of the support body allows an audio signal transmission line to pass into the support body to the speaker. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to earplug structures. 
While Ely does not disclose that a preset spacing is formed between the speaker unit (4) and the sound hole (2), and the rear sound cavity (5) is located on the rear side of the speaker unit (4), it would be a result of the combination of Ely and Sun. Ely discloses one or more acoustic filters 250 that when modified to be speakers, would have a preset spacing from sound hole 314, and the rear sound cavity 225 would be located on the rear side of the speaker unit.

Regarding claim 2, Ely discloses the in-ear earplug structure of claim 1, characterized in that the support body (1) and the umbrella-shaped plug bodies (3) are molded by injection using soft rubber materials ([0023], “tip 210 and body 220 may be attached as a result of being integrally formed in an injection molding process”; [0019], “Tip 210 is made of soft and pliable foam, rubber, polymer, or other suitable material that may be comfortably positioned in the ear canal of a user”).
Regarding claim 4, Ely discloses the in-ear earplug structure of claim 1, characterized in that two umbrella-shaped plug bodies (3) are formed on the outer side of the support body (1) (Fig. 2; Figure 2 shows 2 tips 210 on the outer side of the support body), and the sizes of the two umbrella-shaped plug bodies (3) increase sequentially from front to back (Fig. 2; Figure 2 shows the plug bodies sequentially increasing in size).
Regarding claim 5, Ely does not disclose the in-ear earplug structure of claim 1, characterized in that an inner wall of the support body (1) is formed with an inwardly protruding annular flange (7).
Sun discloses the in-ear earplug structure of claim 1, characterized in that an inner wall of the support body (1) is formed with an inwardly protruding annular flange (7) (Sun: Fig. 2; front shell 11; front shell 11 is formed with an inwardly protruding flange, see annotated figure below).

    PNG
    media_image1.png
    495
    351
    media_image1.png
    Greyscale

	It would have been obvious to an artisan of ordinary skill before the effective filing date to add inwardly protruding flanges to the earplug structure of Ely as taught by Sun.  A skilled artisan would have been motivated to do so because Sun teaches the inwardly protruding flanges secure the speaker so that the speaker corresponds with the voice hole. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to earplug structures.
Regarding claim 6, Ely discloses The in-ear earplug structure of claim 1, characterized in that three umbrella-shaped plug bodies (3) are provided on the outer side of the support body (1) (Fig. 2; Figure 2 shows 3 tips 210 on the outer side of the support body), and the sizes of the three umbrella-shaped plug bodies (3) increase sequentially from front to back (Fig. 2; Figure 2 shows the plug bodies sequentially increasing in size).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2014/0190494) in view of Sun (CN 2019/28417) as applied to claim 1 above, and further in view of Clark (US 2021/ 0045926).
Regarding claim 3, Ely does not disclose the in-ear earplug structure of claim 1, characterized in that the cross section of the umbrella-shaped plug body (3) is oval.
Clark discloses the in-ear earplug structure of claim 1, characterized in that the cross section of the umbrella-shaped plug body (3) is oval (Clark: [0019], “Referring now to FIGS. 7 and 8, the invention provides that the proximate end 12 of the second flange 4 exhibits an oblong perimeter—i.e., an oval (non-circular) shape. Similarly, according to certain preferred embodiments, the proximate end 8 of the first flange 2 also exhibits an oblong perimeter—i.e., an oval (non-circular) shape”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to construct the plug bodies of Ely as ovals as taught by Clark.  A skilled artisan would have been motivated to do so because Clark teaches that the oval shape makes it so that the flanges don’t bunch when inserted into an ear canal. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to earplug structures.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2014/0190494) in view of Sun (CN 2019/28417) as applied to claim 1 above, and further in view of Parkins (US 2014/0177863).
Regarding claim 7, Ely does not disclose the in-ear earplug structure of claim 1, characterized in that the rear sound cavity (5) is an inner cavity of an inner shell (10) embedded in the support body (1), and entirely wrapped by the support body (1), and the speaker unit (4) is inserted into one end of the inner shell (10).
Parkins discloses the in-ear earplug structure of claim 1, characterized in that the rear sound cavity (5) is an inner cavity of an inner shell (10) embedded in the support body (1) (Parkins: Fig. 2; figure 2 shows speaker case 32 forming a rear cavity and being entirely wrapped in cover 6), and entirely wrapped by the support body (1), and the speaker unit (4) is inserted into one end of the inner shell (10) (Parkins: Fig. 2; figure 2 shows the speaker 16 inserted into one end of speaker case 32).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have incorporated an inner shell in the earplug structure of Ely as taught by Parkins.  A skilled artisan would have been motivated to do so because Parkins teaches adding a speaker case so that the case can redirect field lines around the speaker. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to earplug structures.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Albean (US 2019/0201245) discloses an electronic hearing protector including umbrella-shaped flanges, a speaker, and a housing.
Wang (2018/0000649) discloses an earcap and earplug including umbrella-shaped flanges, a rear cavity, through hole, and sound hole.
Kalden (US 2015/0328052) discloses an ear protection device and assembly including umbrella-shape flanges that get sequentially larger, a rear cavity, a through-hole, and a sound hole.
Cheng (US 2015/0136148) discloses an earplug and electronic device using the same including umbrella-shaped flanges, a rear cavity, an inner flange, and a sound hole.
Haapapuro et al. (US 2015/0047651) discloses a compact high fidelity earplug including umbrella-shape flanges the get sequentially larger, a rear cavity, and a sound hole.
Killion et al. (US 2011/0103605) discloses an electronic earplug including umbrella-shaped flanges, a sound hole, a speaker, and a rear cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786          


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786